DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Cederlof (US Patent No. 9,268,520 B1) discloses a computerized projection system (i.e. augmented reality environment [Figure 1, element 100] including an augmented reality functional node [i.e. ARFN; Figure 1, element 102]) with sensing capability (i.e. depth sensing techniques; column 3, lines 42-43), suitable for interactively projecting geometrically accurate light images (i.e. structured light pattern; Figure 3, element 302) into a projection environment (i.e. project content onto one or more surfaces of an environment; column 1, lines 61-62) or zone of complex three-dimensional topography (i.e. curved surface of the sphere [Figure 3, element 304]), said system comprising: at least one light projecting device (i.e. projector; Figure 3, element 104); at least one sensing device (i.e. camera [Figure 3, element 106] configured to sense or detect the structured light; column 9, lines 35-36); at least one computing device (Figure 1, element 110), said computing device being in operative communication with said at least one light projecting device (Figure 1, element 104) for transmitting control signals to said at least one light projecting device (i.e. dims portions of the projected pixels [column 4, lines 27-30] and may alter the projection of the content in some manner [column 4, lines 24-26]), said computing device (Figure 1, element 110) being in operative communication with said at least one sensing device (Figure 3, element 106), said computing device (Figure 1, element 110) including one or more computer processors (Figure 1, element 116); and one or more computer-readable storage media (i.e. memory [Figure 1, element 120] may include computer-readable storage media [i.e. CRSM]; column 4, lines 59-60) having stored thereon computer-processor 
Regarding claims 3-9, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uesugi et al. (JP H01250707 A) discloses a method and apparatus for measuring the shape of a three-dimensional curved surface, by taking the image of such a state that slit light moves along the surface of an object to be measured by a TV camera and forming a synthetic image wherein the projection angle of slit light in a moment when slit light passes is set to the value of a pixel at every pixel in a picture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
01/27/2022